Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 1 of 18 Filed

Superior Court@

Rec’d 5-1<1.\¢1 Ce. .Ma;»l
the District 01'

D.C. Superior Court
02/29/2019 26:28PM
of the Court

01111°111°5'10

CIVIL DIVISION- CIVIL ACTIONS BRANCH

 

 

 

 

 

INFORMATION SHEET
1941“»¢\ Bv~sh casem.mb¢r: 2019 CA 001110 B
vs Date:
WASM;'\§’M M¢`L'bp)' lf?\h A'reA '_F`An§¢'r l:] One of the defendants is being sued
Am"iT“¢i'-{ in their official capacity.
Name: (Please 'Prinl) Relationship to Lawsuit

Br,'.».~ 1¢. ,»1¢ 0 <m`¢l

 

Firm Name:

'|Tu W|oD &¢id L¢u Cpowr, PLLC

 

 

 

 

Attomey for Plaintiff
|:I selfa>m se)

 

 

 

 

 

 

 

 

 

 

Tele bone No.: 'Six digit Unitied Bar No.: _
(m 311-ams Qs'z 500 5 O“‘¢r-
TYPE OF CASE: m Non-Jury m 6 Person Jury 12 Person Jury
Demalld: $ 101090 090 ' Other:
PENDING CA'SE(S) RELATED TO THE ACTION BE[NG FILED
Case No.: Judge: Calendar #:
Case No._: Judge: Ca|Pndar#:
_"____
NATURE OF SU]T: (Che_ck One Box Gnly)
A. CONTRACTS COLLEC'I`ION CASES
13 01 mach ofcomm¢: E_`_l 14 under szs,ooo run sums consent EJ 16 under szs,ooo consent Denied

l:| 02 Br¢a¢h of warranty

m 17 OVER $25,000 Pltf. Gran¥s Consentm 18 OVER $25,000 Consent Denied

 

m 06 Negotiable Instrument l:] 27 lnsurance/Subrogation []26 Insumnce/Subroga¢ion
[:_] 07 Personal Propexty Over $25,000 Pltf. Grants Consent Over $25,000 Consent Denied
|:| 13 Emp]oyment Discrimination I:| 07 lnsurance/Subrog_ation 34 Insuranee/Subrogation
|:] 15 Special Education Fees Under $25,000 Pltf'. Grants Consent Under $25,000 Consent Denied
28 Moiion to Conf'lrm Arbitration
Award (Collect`ion Cases -Only)
B. PROPERTY TORTS
Cl 01 Aucomobilc 13 03 Destruction of Pn`vate Properly L__] 05 T!espass
m 02 Conversion [:I 04 Property Damage
I:| 07 Shop|ihing, D.C. Code § 27-102 (a)

 

C. PERSONAL TORTS

l:l 01 Abuse of Process m 10 lnvasion of Priv.acy

1317 Personal Injmy- (Not Automobile,

 

 

[;] 02 Alienauon ofAffeccion |I!_ 11 Lib¢l and slander Noc Majpraeuce)
! 03 Assaun and Baue¢y 12 Mal,ioious lucerrerenoe xswmngful heath (Noc Maxpmcric¢)
.04 Automobile- Personal Injury m 13 Malicious Prosecution l::l 19 Wrong{dl Eviction
m 05 Deceit (Misrepresentation) l:]` 14 Malpractice Lega]. m 20 Friendly Suit

06 Fal`se Accusation E|l 5 Malpra¢rice M¢dical and-laing wmngml Dmx») 21 Asbestos

07 False Arrest m 16 Negligen<_>e- (N ot Automobile, m 22 Toxic/Mass Torts
l:| 08 Fraud Not Malpractice) E] 2-3 Tobacco

m 24 Lead Paint
SEE R.EVERSE SLDE AND CHECK H.ERE IF USED

CV-496/June 2015

 

Case 1:19-cv-00930 Document 1-2 Filed 04/03/19 Page 2 of 18

Information Sheet, Continued

 

 

C. OTHERS
l:] 01 Accounting :| 17 Merit Personnel Act (OEA)
m 02 Att. Before Iudgment (.D.C. Code Title l, Chapter 6)
m 05 Ejectment E] 18 Product Liability
I:I 09 Special Writ/Warrants
(DC Code § 11-941) m 24 Application to Conf`mn, Modi_fy,
['_`| 10 Tran‘rc Adjudication vacate Arbitmiorr Award (Dc code § 16~4401)
EJ 11 writ of Rep1evirr 121 29 MerirPersorrrrel Acc(oHR)
m 12 Ehforce Mechanics Lien m 31 Housing Code Regulations
l:l 16 Dcclaratory Judgment m 32 Qui Tam
13 33 Whisaeb1ower
lI.
|I| 03 change ofNrrm¢ E_`_| 15 Libe\ oflrrrorrrrarirrrr 1`_`1 21 P.err'urrrr for subpoena
I:] 06 Foreign Judgment/Domestic I:] 19 Enter Administrative Order as [Rule 28-1 (b)]
m 08 Foneign judgment/intemational Judgment [D.C. Code § l:] 22 Release Mechunics Lien
|:] 13 correction ofBirch certificate 2-1802.03 (11) or 32-151 9 (a)] 1:1 23 Rule 27(11)_(1 )
|:] 14 correction oerrr~rirrge EJ 20 Masrer Mever (o.c. code § (Perpemare Tesrimorry)
cemfrr:a¢e 42-3301, et seq.) |:| 24 Pen'ri'orr for structured semerrrerrr
[:l 26 Petition for Civil Asset Forfeiture (Vehicle) l:] 25 Petition for Li`quida'tion

I:| 27 Pemiorr for civi1 Asse¢ Forfeirrrre (curr¢rrcy)
1:1 28 Pe¢iriorr for civil Asser Forfeuurrr (0111¢1»)

 

D. REAL PROPERTY

m 09 Rea] Property-Real Estate [:1 08 Quiet Title

m 12 Specific Perf'ormance [:1 25 Liens: Tax / Water Consenl Grunted

[_] 04 Condemnation (Eminent Domain) m 30 -Liens: Tax / Water Consent Denied

m 10 Mortgage Foreclosure/Judicial Sale 1__..1 31 Tax Lien Bid OH`Certificate Consent Gtanted
E 11 Petition for Civil Asset I"orfeiture (RP)

 

 

%' cmr/2
' /

4$-"”
Attorney’s Signature Date

CV~496/ June 2015

Case 1:19-cv-00930 Document 1-2 Filed 04/03/19 Page 3 of 18

Superior- Court of the District of Columbia
ClVlL.DlVISlON
500 Ind_|tln_o Avenue, N-.W.,.Sulte: 5000
Washington, D.C. 20001 T_elephone: (202) 879-1133

 

Frrrr/r,;r» LZ ash

 

 

 

Plaintifl`
"s' case Nrrrrrber
wr¢¢rrl~rr»,. Mr+rrpr:.+~. rare T/r..rr.r guerra
" Det‘endam7
SUM]WONS

To the above named Defendant:

You are also required to file the original Answer with the Court'in Suite 5000 at 500 .Indiana Avenue,
N.W., between 8`:30 a.m. and 5:00 p.m.,. Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. Yo.u may file the original Answer with the Courc either before lyou serve a copy of the -Answer on
the plaintiff or within five (5) days after you have-served the plaintiff If you fail 'to file an Answer, judgment
by default may be entered against you for the relief demanded in the complaint

Brr"¢m F' Mcrp£n;&{ Clerk of the Court
Name of Plaintlh’s Attomey

mo L green /v-.vn, §rr;r¢ 303 B,
Add -
V\/?rslr '~1 be bc 29°35

021 31/ " QHJ . Date
Te eph'éne
NRBW,N§T$.E (202)_ -879-4828 Veulllez appeler au (202) 879-4828 pour une traduction E)é cé met hai dich, hay gpi (202) 879-4326
£l*ti MGA|E.(20218794828 m MMMALQ err-war -i-cw- n-'rn+ (202) 079-4028 mam-

 

Deputy Clerk

 

ACTlON, _ . '

lf you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-'1 161) or the Nel'ghborhood Legal Service_s (202-279~5.100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W.,_ for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccién al espanol

FORM SUMMONS - .|an. 2011 CASUM.doc

Case 1:19-cv-00930 Document 1-2 Filed 04/03/19 Page 4 of 18

$

TRIBUNAL SUPERIOR DEL DISTR.ITO DE COLUNIBIA
mvisroN crvlL
500-indiana Avenue, N.W.,_ -Sulte 5000
Wasllington, D.C. 20001 Teléfono: .(202) 879-1133

 

 

Demandante
contra

Numero de Caso:

 

 

Demandado

ClTATORlO
Al susodicho Demandado:

Por la presento se l`e cita a comparecer y se le require entregar una Contestacién a la Demanda -adjunta, sea en
persona o por medio de un abogado, en el plazo de veinte (20) dias rcontados -después que usted haya _recibido. este
citatorio, exeluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo demandad'o en calidad de oficial o

sesenta (60) dias contados después que usted haya recibido este citatorio, para entregar su Contestacion. 'l`iene que
enviarle por 'correo una copia de -su Contestacién ral abogado de la parte demandant_e. El nombre y direccién del
abogado aparecen al final de este documento. Si el demandado no tiene -abog_ado, rtiene que enviarle al demandante ima
copia de la Contestacion por correo a la direccion que apare_ce en este Citatorio_.

A usted también se le require presentar la Contestacién original al Tribunal en -la Oficina 5000, sito en 500
lndiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes o entre las l9:00 a.m. y las 12:00 del mediodia
los sabados-. Usted puede presentar la Contestacién original ante el Juez' _ya sea ames qu_e Usted le entregue al

usted ineumple con presentar una Contestacion, 'podrla dictarse un fallo en rebeldla contra usted para que se haga
efect`ivo el desagravio que se busca en 1a demanda.

 

 

 

 

 

 

 

SECRETARIO DEL TRIBUNAL

Nombre del abogado del Demandante

Por:
Direccion ` Subsecretario

Fecha
Teléfono
MBBB.N#I iii (202) 879-4828 Veul||ez appe|er au (202) 879-4828 pour une 'traductlon Dé co mar bai dich. hay goi (202) 8794828

'd'=t§ USM|'H, (202) 679-4828 a E!FF¢MLR tw")c¢‘ +c'i-r mr (_202).079-4028 mm

1MPoR'rANTE: 31 usTED mcuMPLE coN PRESENTAR UNA CoNTESTACiON EN EL PLAZO ANTES
MENC!ONADO, 0, Sl LUEGO DE CONTESTAR, USTED NO COMPARECE 'CUANDO L'E AVlSE EL JUZGADO, PODRlA
DICTARSE UN FALLO EN REBELDiA CGNTRA USTED PARA QuE SE LE COBRE_ L_o'S DANOS 'Y PERJU1C1OS U orno

 

Si desea converser con un abogado y le parece que no pue_de afrontar el costo'.de,-uno, llame-j'pronto a una de nuestras oficinas del
Legal Aid S.ociety (202-628-1161) o el Neighborhood 'Legal Services (202-279-5100). para pedir ayuda o venga a la Oficina 5000
del 500 lndiana Avenue, N.W., para informarse de otros lugares donde -puede pedir ayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CASUM.doe

Case 1:19-cv-00930 Document 1-2 Filed 04/03/19 Page 5 of 18

Superior Court of the District of Columbia
CIV[L DIVISION`
500 ludiaua Avenue, N.W., Suite 5000
Washlngton, _D.C.- 120001 Telephone: (202) 879~1133

 

Vd'r._`cr`n Bm’h

Plaintiii`

VS‘ Case Number

 

J'arve Doe

Defendant

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either

attomey’s name and address appear below. lf plaintiff has no attomey, a copy of the Answer must be mailed
to the plaintiff at the address stated on'th'is Summons.

the plaintiff or within five (5) days after you have served the plaintiff lf you fail to file an Answer, judgment
by default may be entered against you for the relief demanded in the complaint

Brl`éh L MbD‘h/¢/ Clerk of the Court
`Name of Plaint'iff’s Attomey

/?d.rlol, ffreof,'l’VW- §§1;7'£ _J°.`J ay
A e
W~ 452 [,_.1“/_17/1 /)( 2003£

@0.2) 171 »a rea pate
Te`lephone
NEBi§.iIJJ"tE.E (202) 8794828 'v_eumez appeler a'u (202) 879-4828 pour une freeman oé ca mar bra diem hay got (202) 019-4020
t'.‘|'di 'ENM|E|. (202) 879-'4828 !-Eili'$¢l*l£ fh"'l(.‘t' +C"i‘?“ n"'l‘l"i'?‘ (202)-879-4828 .€r!.tl)-h‘

 

Deputy Clerk

 

COMPLA[NT. IF _THIS OCCURS, YOUR 'WAGESl MAY BE A’ITACHED OR WITHHEL'D OR :PERSONAL PROPERTY OR‘
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD l` 0 PAY THE JUDGMENT. lF YOU INTEND TO DPPOSE THIS

If'y'ou wish to talk to a lawyer and feel that you cannot afford to pay a fee 'to' a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood. -Legal Services (202~279-'5100) for help or come to 'Su`ite 5000 at 500
lndiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso 1a -traduccion al espafiol

FORM SUMMONS ~ Jal\. 2011 CASUM.doc

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 6 of 18

.$.

'l'RIBUNAL_ SUPERIOR DEL DISTRITO DE -COLUMBIA
DIVISIONch
500 Indiana Avenue, N.W., Suite 5000
Washington, D.C. 20001'Teléfono: (202) 879-1133

 

 

Demandante
contra

N\'.lmero de Caso:

 

 

Demandado

CITA'TORIO
Al susodicho Dernandado:

sesenta (60) dias contados después que usted haya recibido .este citatorio,__.para..-en_tr`egar su Contestacion. Tiene que
enviarle por correo una copia de su Contestacién al abogado de la partej'§-'demandante. El nombre y direcciéo del
abogado aparecen al final de este documento. Si el demandado no tiene abogado,__tiene' que enviarle al .demandante una
copia de la Contestacién por correo a la direocién que aparece en este"'Citator.io.

A usted también se le require presentar la Contestacidn original al»Tribunal en la Oticina 5000, sito en 500

indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m_., de _lun_es'.'_a vieme's;o entre las 9:00 a.m. y las 12:00 del mediodl'a

usted incumple con presentar una Contestacion,…podria'l~dictarse `un fallo' en rebeldia contra usted para que se .haga
efeetivo el desagravio que se busca en la demanda. `“

 

 

 

 

 

 

SECRETARIO DEL Y_'RIBUNAL
Nombre del abogado del Demandante
_ _ Por:
Direccién Subsecretario
Fecha
Teléfono -
im§i¥,ll¥r'ai% (202) 879-4823 veumez .appeler au (202) 879-4828 pour une traductlon Dé co met bsi di¢h. hay g¢i (202) 879-4828
'alqdi illl*ll'.'li.(zoz) 379.4828 a drillisz macri -'l»cw' n¢v.")"_i~l~ (202) 819-4828 .er.m-m

 

Si desea converser con un abogado y le parece que no puede afl'ontar el costa de uno, llame pronto a una de:-nuestras oflcinas del
Legal Aid Society (202-628.-1 l6l) o el Neighborhood Legal Services (202.-279-.5100) para 'pedir ayuda o veng_a a la Oficina 5000

del 500 Indiana Avenue, N.W., para informarse de otros lugares donde puede pedlr ayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CASUM.doc

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 7 of 18

IN THE SUPERIOR -COURT FOR THE DISTRIC'I` OF COLUMBIA
(Civil Division)

PA'I_`RICIA BUSH, as Personal
Representative of the Estate of -Charles
Sylvester Bush

6222 Otis Street

Cheverly, Mary'land 2078'5

Case No.: 2019 CA 001110 B

)

)

)

)

)

)
Plaintiff, )

)

v- )

)

W.ASHINGTON METROPGLITAN )
AREA TRANSIT AUTHORITY )
600 5th Sir.eet, N.W., )
Washingt_on D.C. 20001 )
)

And )
)

)

)

)

)

)

)

)

JANE D()E, Employee of Defenda_nt
WMATA and in his personal capacity
600 5"‘ Street, N.W.,

Washington D.C. 20001

Defendants.

 

COMP-LA]NT AND QQRY DEMD

COMES NOW_. Plaintiff, Patricia Bush, Personal Representative of the Estate of Charles
Sylvester Bush, by and through her -attomeys, Brian K. McDaniel, Esq., and The McDaniel Law
Group, P.L.L,C., and states the following:

PRELIMINARY STATEMENT

l. Plaintiff, P-alrici`a Bush, as Personal Representative of the Estate of C-harles
Sylvester Bush, by and through counsel, hereby brings this action for damages arising from the
death of Charles Sylvester Bush, Plaintiff states that the Defendant, Washington Metropolitan Area

Transit Authority demonstrated through its agents, Defendant, Jane Doe, a reckless disregard and

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 8 of 18

deliberate indifference to the safety, health and well-being of ' Charles Sylvester Bush by failing to
ensure that he was safely transported to the door of his residence This failure on the part of the
Defendants resulted in Charles Sylvester Bush falling and severely injuring his body Which
subjected him to physical and mental pain and suffering and ultimately his death.

PARTlES

2. Plaintiff Patricia Bush is the daughter and Personal Representative of the Estate of
Charles Sylvester Bush, Ms. Bush was at all times relevant hereto a citizen and resident of Prince
George’s County Maryland residing at 6222 Otis Street, Cheverly, Maryland 20785. '

3. Decedent, Charles Sylvester Bush, (hereinafter referred to as ‘Plaintiff’s Decedent)
was a life-long resident of the District of Columbia and resided at 4729 l’*t Street, S.W., Apt # 201,
Washington D.C. 20032 at the time of this death.

4. Defendant Washington Metropolitan Area Transit Authority (herein after referred
to as “WMATA”) is an interstate quasi-governmental entity that provides public bus and rail
transportation to residents of the State of Maryland, District of Columbia and the Commonwealth
of Virginia, and has its principal place of business in Washington D.C. WMATA also offers a
shared-ride, door-to-door, paratra:nsit service to individuals with disabilities that are unable to use
the bus or rail. This service is known as MetroAccess.

5 . Defendant lane Doe was at all times relevant an employee of Defendant WMATA
and the individual that operated the Metro Access Bus on which Plaintiff’s Decedent was traveling
on November 30, 2016.

JURISDICTI()N AND VENUE

6. Jurisdiction is vested in this Court pursuant to D.C. Code § 11-921 (2001 Edition,

as amended.).

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 9 of 18

7 . The venue of this claim is proper in the Distn'ct of Columbia, as it is the venue in
which the tortious injury occurred and where the conduct Which directly and proximately caused
the injury occurred.

FACTS

8. WMATA offers transportation to the public of the State of Maryland, the District
of C'olumbia and the Commonwealth of Virginia in the form of rail and bus transportation

9. For-those members of the public that are unable to use the bus or rail service because
of a disability, WMATA offers MetroAccess Service.

lO. MetroAccess is -a shared ride public transportation service for individuals who are
unable to used fixed-route public transit due to disability Shared ride means that multiple
passengers may ride together in the same vehicle.

ll. The service provides daily trips throughout the Transit Zone in the Washington
Metropolitan region. The Transit Zone consists of the District of Columbia, the suburban Maryland
counties of Montgomery and Princ'e George’s, the Northem Vir_ginia counties of Arlington and
Fairfax, and the cities of Alexandria, Fairfax and Falls Church. Rjdes are offered in the same
service areas and during the same hours of operation as Metrorail and Metrobus.

12. MetroAccess also provides door-to-door service. Door-to-door service means that

MetroAccess drivers escort customers from the outermost exterior door of the customer’s pick-up

address and onto the vehicle, and from the vehicle to the outermost exterior door of the customer’s
drop-off address.

13. The MetroAccess C`ustomer Bi]l of Rights requires that customers be transported

in a safe manner.

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 10 of 18

14. On November 30, 2016, Plaintift’s Decedent resided at 4729 ls' Street, S.W., Apt
# 201, Washington D.C. 20032. The residence located at 4729 1*‘t Street, S.W., Washington D.C.
20032 is a brick apartment complex that is enclosed by a black fence. There is a paved walkway
that leads to the outermost doorway of the apartment complex.

15. On November 30, 2016, Plaintii'f’s Decedent had a scheduled dialysis treatment
appointment at Washington Hospital Center located at 1101rvi'ng Street, N.W., Washington D.C.
20010 for which he used the services of MetroAccess to get to and from. When the operator of the
MetroAccess bus picked him up, the operator met the Plaintiff’s Decedent at the outermost
doorway to the apartment complex.

16. On November 30, 2016, Plaintift" s Decedent utilized a walker to assist with his
movement

17. On November 30, 2016, Plaintitl’s Decedent was picked up at Washington Hospital
Center between 5:00 pm and 6:00 pm to be taken to his residence at 4729 lst Street, S.W.,
Washington D.C. 20032.

18. November 30, 2016 was a cold and rainy day.

19. Upon arriving at the Plaintiff’s Decedent"s residence located at 4729 lSt Street,
S.W., Washington D.C. 20032, the MetroAccess operator removed the Plaintiff`s Decedent from
the bus into a grassy area of the sidewalk As the Plaintift’s Decedent attempted to maneuver his
way from the grassy area to the sidewalk using his walk'er, his walker became stuck in the wet
grassy area causing him to fall to the ground.

`20. Once on the ground, Plaintiff’.s Decedent was unable to get back to his feet as a
result of pain in his hip area. Plaintiff’s Decedent lay in the cold wet grass until emergency

personnel arrived on the scene.

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 11 of 18

21. Plaintifi’ s Decedent was transported to Howard University Hospital where he was
examined and diagnosed with a fractured hip.

22. Surgery was recommended to repair the fractured hip and on December 2,- 2016,
Plaintiff‘s Decedent underwent a surgical procedure to. repair the fractured hip.

23. Plaintifi’s Decedent remained at Howard University Hospital until his death on
February 20, 2017 as a result of the injury to his hip.

24. WMATA’s employee Defendant lane Doe did not escort Plaintiff"s Decedent to
the outermost exterior door of his apartment building as was required but instead dropped him on
a grassy and damp part of the sidewalk.

25. The outermost exterior door of Plaintiit’s Decedent apartment was no more than
150 feet from the vehicle,

26. WMATA’s employee Defendant lane Doe could maintain sight of the MetroAccess
vehicle at all times from the paved walkway leading to the Plaintiff’s Decedent outermost exterior
door to his apartment building

27. There is a paved walkway that leads from the sidewalk bordering the premises to
the outermost exterior door of the Plaintift’s Decedent apartment building. The walkway was safe
and free from any encumbrances

28. There was safe parking on 1st Street, S.W., Washington D.C. in front of Plaintiti"s
Decedent’s apartment building and the MetroAccess bus was not blocking or impeding traffic

29, WMATA employee Defendant Jane Doe did not contact the Call Center to report
to the dispatcher the reason door~to-door service could not be provided as is required to do When

an operator cannot provide door to door service.

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 12 of 18

30. As a result of the negligence of WMATA, by and through its agent, Jane Doe and
her breaches of her duties to Plaintiff’s Decedent resulted in the injury to his hip and his subsequent
death.

31. On February 12, 2019, Plaintiff Patricia Bush was appointed as Personal
Representative of the Estate of Charles Sylvester Bush in the matter of In Re: Charles Sylvester
Bush with Case No.: 2019 ADM 000128.

COUNT I - WRONGFUL DEATH
(As to all Defend_ants)

32. Plaintiff re-alleges and incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint as if fully set forth herein.

33. Plaintiff brings this action in her own right and on behalf of the wrongful death
beneficiaries of Plaintift’ s Decedent pursuant to D.C. Code § 1:6~2701.

34. As a direct result of the wrongful acts committed by the Defendants, Plaintiff
incurred burial expenses, medical expenses and other damages recoverable under the Act.

35. Defendants failed to provide safe transportation for the Plaintiff‘ s Decedent to the
outermost exterior door of his apartment building. Defendants' failed to escort the Plaintiff’s
Decedent to outermost exterior door and left him in an unreasonably unsafe position. Defendants
left the Plaintiff’s Decedent in a grassy and damp area which made the maneuvering of his walker
extremely difficult

36. As a proximate result of the Defendants negligence and failure to transport the
Plaintift’s Decedent in a safe manner, Plaintiff’s Decedent sustained significant injury to his hip.
Plaintiff’s Decedent was transported to Howard University Hospita'l from the scene of the fall
where he was diagnosed with a fractured hip. On December 2, 2016, Plaintift’s Decedent

underwent a surgical procedure to repair the fractured hip.

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 13 of 18

37. On February 20, 2017 alter more than two months at Howard University Hospital,
the Plaintiff s Decedent died as a result of the injuries sustained to his hip.

COUN II - SURVIVAL ACT
(As to all Defendant)

38. Pla_in_tiff re-alleges and incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint as if fully set forth herein.

39. Pursuant to the Survival Act, D.C.. Code § 12-101, Plaintiff’s Decedent’s right to
action for wrongful and negligent conduct against the Defendants survives in favor of Plai'ntitf.

40. Defendants failed to transport the Plaintift’s Decedent in a safe manner by failing
t`o escort him to the outermost exterior =door and instead left him in a damp and grassy area With
his walker.

41 . Defendants knew or should have known that leaving Plaintifl" s Decedent m a damp
grassy area on a wet day with a walker could place the Plamtiff’ s Decedent m danger of falling
and being injured.

42.. As a direct and proximate result of the negligent acts of the Defendants, Plaintii`fs
Decedent suffered considerable pain and suffering prior to his death.

43. As a direct and proximate result of the negligent acts of the Defendants, Plaintiff’s
Decedent suffered considerable"ment_al anguish, fear, and emotional distress prior to his death.

44. As a direct and proximate result of the negligent acts of the Defendant, Plaintiff’s
Decedent suffered non-economic damages recoverable under the applicable District of Columbia

45. As a direct and proximate result of the negligent acts of the Defendants, Plaintiff’s
Decedent suffered serious and debilitating injuries

COUNT 111 - NEGLIGENCE
(As to all Defendants)

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 14 of 18

46. Plaintiff re-alleges and incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint as if fully set forth `herein.

47. Defendants were negligent and careless in the manner in which the Plaintift’s
Decedent was transported to his residence when Plaintiff’ s Decedent was not escorted to the
outermost exterior door of his apartment building but lett on a grassy damp area on the sidewalk
With his walker resulting in him falling to the ground.

48. As a result of the -collision, Plaint_iff’s Decedent did sustain injuries to his body and
ultimately died as a result of the injuries.

49. Defendants owed a duty to the Plaintiff’ s Decedent to use due care and caution in
his transportation to his residence Defendants Were required to act in a manner to reasonably
protect the safety, health and life of the Plaintiif’.s Decedent.

50. Contrary to the duties owed to the Plaintiff’ s Decedent, Defendants were negligent,
careless and reckless with respect to the following:

a. Failing to escort the Plaintiff’s Decedent to the outermost exterior door of his drop-
off point;

b. Failing to drop-off the PlaintiH’s Decedent in a safe place which Would permit him
to get to his residence in a safe manner.

51. Defendants’ breach of its duties of care subjected the .Plaintiff’s Decedent to a
foreseeable, unreasonable risk of harm. As a direct and proximate result of the above described
breaches, the Plaintifi’s Decedent fell and sustained severe and grievous physical injury, mental
pain and suffering, and loss of life with no negligence or lack of due care onfhis part contributing

thereto.

PRAYER FOR RELIEF

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 15 of 18

WHERE'FORE, Plaintitf prays that this Court award judgment against the Defendants,

WMATA and Jane Doe. Plaintiff further requests the following rclief:

a.

That the Court award Plaintiff damages in the amount of not less than ten million dollars
($10,000,000.00) against the Defendants;

That the Court award pre-judgment interest on all sums due to the Plaintiff identified in
this action; l

That the Court award attorney"s fees and costs of this action incurred by Plaintiff identified
in this action;

That the Court award monetary relief to each of the heirs entitled to the same pursuant to
the Wr.ongful Death Act. D.C. Code -§ 16-2701.

That the Court award such other and further relief as may be proper and to which Plaintiti`
is entitled.

JURY DEMAND

Plaintiff demands a jury trial in this matter.

Respectfully submitted,

THE MCDANIEL LAW GROUP, P.L.L.C.

_,.:¢».=:§?<
Brian K. McDaniel, Esq. [452807]
1920 L Street, N.W., Suite 303
Washington D.C. 20036

Tel: _202~331-`0793

Fax: 202-33 l -7004

 

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 16 of 18

SUPERIOR COURT OF THE DISTRICT OF COLUMB[A
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telcphone: (202) 879-1133 ~ Website: www.dccourts.gov

  

PATRICIA BUSH
Vs. C.A. No. 2019 CA OOlllOB
WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY et al

INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-I, it is hereby ORDERED as follows:

( l) EH`ective this date, this case has assigned to the individual calendar designated below. All future iilings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiH` must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge ROBERT R RlGSBY
Date: February 25, 2019
Initial Conference: 10:00 am, Friday, May 31, 2019
Location: Courtroom 201
500 Indiana Avenue N.W.
WASHINGTON, DC 20001
CAIO-60

C_ase 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 17 of 18

ADDENDUM TO INITIAL ORDER AFFECTlNG
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]frer an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § l6-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Oiiice.

A roster of medical malpractice mediators available through the Court’s Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation
D.C. Code§ 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § l6-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: ( 1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code§ 16-2824.

No later than ten (10) days after the early mediation session has terrninated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(l) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of tn`al preparation
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www. dccourts. gov/medinalmediation.

Chief Judge Robert E. Morin

CAlO-()()

Case 1:19-Cv-00930 Document 1-2 Filed 04/03/19 Page 18 of 18

 

_ SENDEH: cOMPLETE TH.*S SECT.'ON co.n.-_wr_£r£ mrs SEcrrorJ orr neuman-v
l Comp|ete |tems 1, 2, and 3. A Slsr\awre `

l Prlnt your name and address on the reverse xg l F l . FI gent
so that we can'return the card to you. _i.rm E| Addressee

 

 

 

 

l Attach th|s card to the back of the mallp|ece, 5 R°°M by (P"’"éa'~ame) 0 Dat° °f De""ery
or on the front |f space permlts. EL};:£ (J)q;]-H EI""" \M;,p 3 ' l 41 ' iq
1 Art|cle Addressed 10: D. le dellvery address dtffereiit imm |tem 1'? El Yes
V\/4 513 nr?‘TM Mc-M,P a h inn A,/L‘_ lf YES, enter del|very address below. yale
T»’m ft 41'\'0\'1’}7 ’

600 5+" §i/(e`i z/'W,
mann pt war

 

 

 

 

 

 

_ .Servloe Type n Pnomy Mau Expr_eesc `
§ CI Adull Slgnatura EJ Reglatered Mallm
_l _ , El Adu|t Slgnature Restrtoted Dellvary El He lstered Mal| Heslncted
esso 9402 2 ` 3§1'11°§ ¢"»l°ii newman n n 3°¢"°'”~ 1 n
» '» ' 5 e a every cum ecep ar
365 6249 3753 87 1:1 coub"uton 'rycelwe Memh€ndls° m
' zwldlé'Number manner from serv/cp /abe/) E ggqiggfml on Dellverv Reamoted Dellvery 'J D§:g::§g;: ggl'_l‘}|l;rmn:{{gg

mrs uses none 1350 aims 111/131 sewer nerve “”'"°*°d'>°"“°~

 

PS F.orm 3811, July 2015 PSN 7630-02-000-9053 Domasrio'aetum aecelpr 1

 

 

 

 

 

USPS TRA_CKING #
_ _ _ Flrst-Class Mal|
. . Postage & Fees Pald
l |, . USPS
_ _ n - Permlt No. G-10
“15“10 “lltL`|E EBI=E |=Ell‘i_ 33?53 57

Unlted State$' ' Sender: Pleaee pr`|nt
your name address, and ZIP+4° ln thls box*
Pcsta| Servlce Th¢ mt D¢Wd Lr.w 6,0¢110 12 L,_C

Ai'i'>~' F"lr'°"\ fgh§h _
1420 L CTrL¢Tl N'W-, §M'r'f< 303

\)\/a`§iai/U‘lbn D( 2 0036

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

